DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I (claims 98-118, 121-123) in the reply filed on 6/27/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application No. PCTCA2017051544 and 62/562,001, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  No support in the prior-filed applications for a plurality of flat extension panels bridging the first and second semi-cylindrical shell as recited.  Accordingly, claims 98-118, 122-123 are not entitled to the benefit of the prior application(s).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 98 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US Patent No. 4,108,329 to Kabilka et al. (Kabilka).
Regarding claim 98, Kabilka discloses a quasi-cylindrical container (Fig 5) capable of holding cargo comprising a first semi-cylindrical shell (26), a second semi-cylindrical shell (27), a plurality of flat extension panels (22, 49) bridging respective opposing longitudinal edges of the first and second semi-cylindrical shell (Fig 5), wherein the first semi-cylindrical shell, the second semi-cylindrical shell and the plurality of flat extension panels together form a quasi-cylindrical tube having an obstructed hollow interior (32, Fig 5).

Claim(s) 98, 112-113, 115-118, 122 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US 2013/0186890 to Moody et al. (Moody).
Regarding claim 98, Moody discloses a quasi-cylindrical container (Fig 4) capable of holding cargo comprising a first semi-cylindrical shell (A, Fig 4 below), a second semi-cylindrical shell (B, Fig 4 below), a plurality of flat extension panels (C, Fig 4 below) bridging respective opposing longitudinal edges of the first and second semi-cylindrical shell (Fig 4), wherein the first semi-cylindrical shell, the second semi-cylindrical shell and the plurality of flat extension panels together form a quasi-cylindrical tube having an obstructed hollow interior (Fig 4).


    PNG
    media_image1.png
    553
    643
    media_image1.png
    Greyscale

Regarding claim 112, Moody further discloses the container substantially free from reinforcing annular bands or ribs (Fig 4) since Moody is silent regarding such features.
Regarding claim 113, Moody further discloses inside surface of the container free from projections (Fig 4) since Moody is silent regarding such features. 
Regarding claim 115, Moody further discloses first extension panel (left C) bridging first pair of opposing longitudinal edges (left edges) of the first semi-cylindrical shell (A) and second semi-cylindrical shell (B), a second extension panel (right C) bridging a second pair of opposing longitudinal edges (right edges) of first semi-cylindrical shell (A) and second semi-cylindrical shell (B).
Regarding claim 116, Moody further discloses first and second extension panel (C) having a common width (Fig 4).
Regarding claim 117, Moody further discloses first plurality of extension panels (302, 304) bridging first pair of opposing longitudinal edges of first shell and second shell, a second plurality of extension panels (302, 304) bridging second pair of opposing longitudinal edges of first and second shell.
Regarding claim 118, Moody further discloses first plurality and second plurality extension panel (302, 304) having a common width (Fig 4).
Regarding claim 122, Moody further discloses each of the first and second semi-cylindrical having a semi-circular transverse cross-section perpendicular to longitudinal axis (going from C-C) of the container (Fig 4).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 98, 114 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0042384 to Pfau in view of US Patent No. 2,078,939 to Ferguson.
Regarding claim 98, Pfau discloses a quasi-cylindrical container (Fig 1) capable of holding cargo comprising a first semi-cylindrical shell (A, Fig 5 below), a second semi-cylindrical shell (B, Fig 5 below), a plurality of flat extension panels (C, Fig 5 below) bridging respective opposing longitudinal edges of the first and second semi-cylindrical shell (Fig 4), wherein the first semi-cylindrical shell, the second semi-cylindrical shell and the plurality of flat extension panels together form a quasi-cylindrical tube.  Pfau does not explicitly teach the inside of the container to be unobstructed and hollow.  However, Ferguson discloses a tank construction (Fig 6-7) and in particular discloses the interior of the tank (12) to be unobstructed and hollow.  One of ordinary skill in the art would have found it obvious to make the Pfau tank also hollow and unobstructed in order to store more cargo.




    PNG
    media_image2.png
    341
    557
    media_image2.png
    Greyscale


Regarding claim 114, Pfau further discloses transverse cross-section of the tube has a shape substantially of U (B) superimposed with an inverted U (A) (Fig 5 above).

Claim(s) 99-102, 104-105, 110 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moody in view of US 2013/0098906 to Lovelace et al. (Lovelace).
Regarding claim 99, Moody discloses the container of claim 98 and further discloses panels (102) forming the tank, adjacent pairs of panels joined at respective abutting edges (Fig 3) but does not teach the panels curved with a common curved shape.  However, Lovelace discloses a portable tank frame (Fig 9) and in particular discloses the frame comprising panels (1) of a common curved shape (Fig 1), adjacent pairs of panels joined at respective abutting edges and forming the hollow interior of the container (Fig 9).  One of ordinary skill in the art would have found it obvious to change the shape of the panels such that they were curved in order to have a more rounded tank shape.
Regarding claim 100, the modified Moody further discloses the panels being extruded (Fig 9, Lovelace) and extrusions axis parallel to longitudinal axis of the tube and cross-section of the extruded curved panel perpendicular to extrusion axis has the curved shape since it has the structure as recited.
Regarding claim 101, the modified Moody further discloses curved shape of common arc length (Lovelace, Fig 4).
Regarding claim 102, Moody further discloses each of the panels (302, 304) has a common longitudinal length (Fig 3).
Regarding claim 104, the modified Moody teaches the container of claim 99 but does not teach a tongue and groove joint.  However, Lovelace discloses adjacent pairs of panels connecting by abutting edges in a tongue and groove joint.  One of ordinary skill in the art would have found it obvious to substitute the connection of Moody with one as taught by Lovelace in order to connect the panels since it has been held that simple substitution of one known element for another to obtain predictable results would have been obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).
Regarding claim 105, Moody further discloses adjacent panels joined at respective abutting edges using fasteners (310, Fig 3).
Regarding claim 110, the modified Moody further discloses first semi-cylindrical shell (A, Fig 4 above) comprising first set of curved panels joined at abutting edges of adjacent pairs of curved panels (302, 304) and second semi-cylindrical shell (B, Fig 4 above) comprising second set of curved panels joined at respective abutting edges of adjacent pairs of second set of curved panels.

Claim(s) 99, 102, 121 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pfau in view of Ferguson and US 2011/0031257 to Metz.
Regarding claim 99, the modified Pfau teaches the container of claim 98 but does not teach plurality of curved panels.  However, Metz a transport container (Fig 1) and in particular discloses plurality of curved panels (2b, 2c) joined at respective abutting edges.  One of ordinary skill in the art would have found it obvious to manufacture the shells of Pfau out of curved panels as suggested by Metz in order to have a modular construction of the tank.
Regarding claim 102, the modified Pfau teaches the container of claim 99 and further teaches each of the panels (2b, 2c, Metz) having a common longitudinal length (Metz, Fig 2).
Regarding claim 121, the modified Pfau teaches the container of claim 102 and further teaches the common longitudinal length being substantially an entire length of the container (Fig 2, Metz).

Claim(s) 103 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pfau in view of Ferguson, Metz and US 2013/0292387 to Spencer et al. (Spencer).
Regarding claim 103, the modified Pfau does not teach a projection comprising a rail on a length of the curved panel.  However, Spencer discloses a container for transport (Fig 2) and in particular discloses the container having a projection comprising rails (28) running the length of the container, the rails symmetrically positioned relative to the transverse center of the container.  One of ordinary skill in the art would have found it obvious to incorporate rails to the modified Pfau container as suggested by Spencer in order to facilitate attachment to a support.

Claim(s) 106 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moody in view of Lovelace and US 2011/0272303 to Peterken.
Regarding claim 106, the modified Moody teaches the container of claim 99 but does not teach the panels formed of aluminum.  However, Peterken discloses a container comprising panels (Fig 6) and in particular discloses the panels made of aluminum (¶0048).  One of ordinary skill in the art would have found it obvious to manufacture the Moody container panels out of aluminum as suggested by Peterken in order to have a durable container since it has been held that selection of a known material to make a container of a type made of material prior to the invention was held to be obvious.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

Claim(s) 107-109 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moody in view of Lovelace and US 2008/0143142 to Lemmons.
Regarding claim 107, the modified Moody teaches the container of claim 99 but does not teach each panel having inner and outer skin sandwiching a plurality of webs bridging a space between the inner and outer skin.  However, Lemmons discloses a transport container (Fig 1) and in particular discloses curved panels (30) having inner and outer skin sandwiching a plurality of webs (40) bridging the space between the skins (Fig 3).  One of ordinary skill in the art would have found it obvious to incorporate webs to the panels of Moody as suggested by Lemmons in order to facilitate strengthening and supporting of the container.
Regarding claim 108, the modified Moody teaches the container of claim 107 but does not teach the recited thickness.  However, one of ordinary skill in the art would have found it obvious to change the dimensions of the panel structure to lie in the ranges as recited in order to facilitate strengthening of the container panels since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 109, the modified Moody further teaches the outer skin, inner skin and webs (40, Lemmons) form a channel (42).

Claim(s) 111 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pfau in view of Ferguson and US 2008/0143142 to Lemmons.
Regarding claim 111, the modified Pfau discloses the container of claim 98 and further discloses a front wall but does not teach a rear opening and a tailgate.  However, Lemmons discloses a cargo container (Fig 1) having a front wall (26) and a rear opening closeable by an adjacent tailgate (16) to close the container.  One of ordinary skill in the art would have found it obvious to incorporate a tailgate to the modified Pfau container as suggested by Lemmons in order to close the container to keep the cargo from falling out.

Claim(s) 123 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moody in view of US Patent No. 1,966,244 to Hansen.
Regarding claim 123, Moody discloses the container of claim 98 but does not teach the panels joined by single final welds.  However, Hansen discloses a welded container formed of curved panels (9) joined by welds.  One of ordinary skill in the art would have found it obvious to substitute the connection of the Moody panels with functionally equivalent welds as suggested by Hansen in order to attach the panels together to form the container since it has been held that simple substitution of one known element for another to obtain predictable results would have been obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  Furthermore, the panels are free of tack welds since prior art is silent regarding such welds.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425. The examiner can normally be reached Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT POON/               Examiner, Art Unit 3735